Citation Nr: 0310547	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from August 1968 to July 
1971, and from September 1971 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
At present, following the Board remand in June 1999, the case 
is once again before the Board for appellate review.

The Board notes that, in the August 2002 substantive appeal, 
the veteran requested an appeals hearing at the RO before a 
traveling Veterans Law Judge (VLJ), and thus, the hearing was 
scheduled for December 4, 2002.  However, it appears the 
veteran canceled the scheduled hearing, per a November 2002 
VA form 119 (Report of Contact).  As the record does not 
contain further indication that the veteran or his 
representative has requested that the hearing be rescheduled, 
the Board deems the veteran's August 2002 request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected bilateral pes planus more 
nearly approximates a disability characterized as severe with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  The medical evidence does not 
show that the veteran's pes planus presents evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

3.  The veteran has level I hearing acuity in his right ear 
and level II hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
more, for bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321, 
4.1- 4.7-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.   

2.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.85, Diagnostic Code 6100 (2002).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the April 1997 and October 2001 rating decisions,  the 
September 1997 and July 2002 statements of the case, and the 
various supplemental statements of the case issued in 2001 
and 2002.  Specifically, the veteran has been informed of the 
need to present evidence showing that his service-connected 
conditions have worsened.  And, via the December 2001 
supplemental statement of the case and the July 2002 
statement of the case, the veteran was given specific 
information with respect to the changes in the law and VA 
duties pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
all additional VA examinations and records have been obtained 
and associated with the claims files.  Additionally, the 
veteran has undergone VA examinations in 2001 and 2002.  And, 
as further described above, the appellant was given the 
opportunity to present testimony at a personal hearing before 
a traveling Veterans Law Judge, but he declined to take 
advantage of such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

I.  Increased Rating for Pes Planus.

In this case, in a June 1989 rating decision, the veteran was 
granted service connection for bilateral pes planus, and was 
assigned a 0 percent evaluation under Diagnostic Code 5276, 
effective December 1988.  Subsequently, in a June 1998 
Decision Review Office (DRO) decision, the veteran's 
bilateral pes planus was increased to a 10 percent rating 
effective December 1996.  At present he is seeking an 
increased rating in excess of 10 percent for his disability.

Under Diagnostic Code 5276, a 10 percent evaluation is 
assigned for bilateral or unilateral moderate acquired 
flatfoot when the weight-bearing line is over or medial to 
the great toe, with inward bowing of the tendon achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assigned for bilateral severe flatfoot when there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indication of swelling on use of the feet, and 
characteristic callosities.  And, a 50 percent rating is 
warranted for bilateral pronounced acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).

In this case, a March 1997 VA feet examination report shows 
the veteran presented objective evidence of normal posture 
with standing, squatting, and rising on toes and heels.  He 
had slight pronation of both feet and flattened longitudinal 
arches, but no peripheral vascular changes or edema.  He also 
had decreased range of motion with medial and lateral flexion 
of the left ankle, which is not currently service-connected.

An August 1999 VA feet examination report further indicates 
the veteran's gait was weakly propulsive (likely due the 
severe pronation of both feet) with a mild limp and his feet 
were noted to be moderately abducted during ambulation.  He 
did not have callosities or ulcers on either foot, and wore 
custom made semi-flexible thermoplastic orthotics.  His left 
arch was moderately tender to palpation in the talonavicular 
joint area, his left ankle was tender, and his legs were 
tender at the lower one-third with palpation of the 
musculotendinous junction of the tendon Achilles and at the 
lower extent of the tibialis posterior muscle.  Additionally, 
the veteran had excessive motion of both subtalar joints, had 
moderate medial (inward) bowing of the tendon Achilles 
bilaterally secondary to pronation of the subtalar joints.  
Weight bearing produced a 15 degree valgus (everted 
position).  X-rays revealed mild loss of the normal plantar 
arches.  The veteran's diagnosis was severe flexible 
bilateral pes planus, and he was noted to likely have a 
progression of his symptoms in the future even with the use 
of orthotics given his level of activity.

In June 2001, the RO received medical records from the 
Memphis VA Medical Center (VAMC) dated from 1996 to 2003, 
which describe the veteran's treatment for various health 
problems, including hypertension and feet problems.  In this 
regard, December 2001 notations show the veteran was seen for 
bilateral foot pain and that he wore orthotic inserts.  The 
veteran was prescribed a different type of pain medication 
because Motrin was causing him abdominal upset.

The RO, in September 2002, received medical records from the 
Humana Military Health Care Service dated from December 1995 
to November 2002.  The records mostly describe the treatment 
the veteran received for a nonservice-connected left ankle 
disorder.

Lastly, an October 2002 VA feet examination report shows the 
veteran works as assistant director for a grocery store which 
requires him to do extended standing and walking, and 
pushing/pulling of heavy carts.  These activities aggravate 
the veteran's feet.  It was also noted that he wears 
orthopedic shoes and uses a cane on occasion.  The objective 
findings show the veteran stands and walks with significantly 
pronated feet with grade 2-3 bilateral pes planus.  He was 
also found to have valgus alignment of the hindfoot 
bilaterally which is correctable with non-weight bearing.  
And, although he did not have Achilles tendon spasm or 
displacement, or plantar callosities or tenderness, he had 
slight enlargement and tenderness of the great toes' 
metatarsophalangeal joints with normal alignment.  As well, 
he did not have clawtoe or hammertoe deformities, but his 
shoes revealed significant lateral heel-wear bilaterally.  
The examiner determined that the veteran's diagnosis was 
symptomatic bilateral pes planus, and that any additional 
limitation of motion due to pain could not be determined at 
this time.  X-rays taken at this time revealed degenerative 
changes of both first metatarsophalangeal joints. 

Upon a review of the evidence, the Board finds that the 
veteran's service-connected bilateral pes planus more nearly 
approximate a disability characterized as severe with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  As such, the evidence supports 
the award of a 30 percent disability evaluation for the 
veteran's bilateral pes planus under Diagnostic Code 5276, 
particularly given the veteran's subjective complaints of 
pain.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Under these circumstances, the doctrine 
of reasonable doubt is for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, per the last VA examination report dated October 
2002, the veteran clearly does not present evidence of 
Achilles tendon spasm or displacement, plantar callosities or 
tenderness, or malalignment of the great toes' 
metatarsophalangeal joints, although he has slight 
enlargement and tenderness of the great toes.  The medical 
evidence of record simply does not show that the veteran's 
pes planus more nearly approximates a disability 
characterized by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.

For the foregoing reasons, the Board finds that the criteria 
for a 30 percent disability rating, and no more, for 
bilateral pes planus have been met.

II.  Increased Rating for Bilateral Hearing Loss.

In a rating decision dated June 1989, the veteran was granted 
service connection for bilateral hearing loss and was 
assigned a 0 percent disability evaluation effective December 
1988.  At present, per the veteran's claim submitted in 
January 2001, he is seeking an increased (compensable) rating 
for his hearing loss.

With respect to the applicable law, the Board notes that 
prior to the veteran's claim received in January 2001, the 
criteria for rating defective hearing were revised effective 
June 10, 1999.  See 64 Fed. Reg. 25,210 (1999).  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the amendment at issue altered 
regulations applicable to claimants with patterns of hearing 
other than that demonstrated by the veteran, and did not 
substantively change the regulations applicable to the 
veteran's claim.  See 64 Fed. Reg. 25,202-25,210 (1999).  
Additionally, as the veteran's claim was submitted after the 
regulatory changes were made affective, the new version of 
the regulations is for application in this case.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, require consideration of the results of 
examinations using controlled speech discrimination tests 
(i.e., the Maryland CNC study) together with the results of 
pure tone audiometry tests.  See 38 C.F.R. § 4.85. These 
results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum combination levels of 
speech discrimination loss and average pure tone decibel loss 
are met.  The Board has compared the previous versions of 
Table VI and Table VII, with the new versions of these 
tables, and finds that there has been no discernable change 
in them.  Further, it is noted that the revisions in the 
language in 38 C.F.R. § 4.85 do not change the method by 
which Tables VI and VII are interpreted, but only describe, 
in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it was only noted that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids.  Since June 1999, section 4.86 
addresses exceptional patterns of hearing loss.  The patterns 
addressed in that section are met when each pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1000, 2000, 3000, and 4000 cycles per second.  The 
revised rating criteria reflect 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2002).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating criteria after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Since the veteran filed his claim for an increased rating for 
bilateral hearing loss, he has been examined on various 
occasions by private and VA health care providers.  
Specifically, medical records from the Memphis VAMC dated 
from 1996 to 2003 include a June 2000 audiology report 
showing the veteran's pure tone thresholds, in decibels, for 
the left ear were 15, 10, 20, 65, 90, and for the right ear 
were 15, 5, 15, 65, 85, both measured at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  His speech 
discrimination was 96 percent for the left ear, and 92 
percent for the right ear.  

The veteran's last VA audiolgical examination was performed 
in June 2001.  At this time, the veteran's pure tone 
thresholds, in decibels, for the left ear were 15, 10, 25, 
65, 90, and for the right ear were 15, 10, 25, 70, 90, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 48.75 decibels in the right ear, and 
47.50 decibels in the left ear.  The veteran's speech 
recognition was 92 percent in the right ear, and 90 percent 
in the left ear.  The audiological examination results 
confirm that the veteran has Level I hearing acuity in the 
right ear, and Level II hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Under the applicable schedular 
criteria, a noncompensable evaluation is assigned for the 
degree of impairment demonstrated.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  This does not mean that the veteran 
does not have a disability.  However, it means that the 
degree to which the veteran's bilateral hearing loss affects 
the average impairment of earnings, according to the Rating 
Schedule, results in a noncompensable disability rating.  
Id.; 38 U.S.C.A. 
§ 1155.  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). As such, a compensable evaluation for 
the veteran's service-connected bilateral hearing loss is not 
warranted based on the findings of the June 2001 VA 
examination.

Similarly, private medical records from the Otolaryngology 
Associates of the Midsouth dated from June to December 2001 
include the results of various audiological examinations, the 
latest examination having been performed in December 2001.  
In this respect, the December 2001 examination revealed the 
veteran had better hearing ability than shown in the June 
2001 VA examination.  The veteran's pure tone thresholds, in 
decibels, for the left ear were 15, 5, 10, 55, 85, and for 
the right ear were 15, 0, 15, 60, 85, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
40 decibels in the right ear, and 38.75 decibels in the left 
ear.  The veteran's speech recognition was 92 percent in the 
right ear, and 100 percent in the left ear.  This 
audiological examination results confirm that the veteran has 
Level I hearing acuity in the right ear, and Level I hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

The Board further acknowledges the December 2001 statement 
from V. Lim, M.D., which indicates that, although according 
to disability criteria the veteran is not eligible for 
disability compensation, the level of his severity, which is 
productive of profound hearing loss at the high frequencies 
should be considered in determining the veteran's award.

In this regard, under the applicable schedular criteria, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2002); Lendenmann, supra.  In addition, the Board 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Conclusion.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
bilateral pes planus and bilateral hearing loss individually 
and by themselves cause marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the evidence of record 
shows the veteran currently works as an assistant director 
for a grocery store (per the October 2002 VA examination 
report discussed above) and that his feet disability is 
aggravated by the veteran's work activities.  However, the 
medical evidence simply does not indicate that the either the 
service-connected pes planus or hearing loss interferes with 
the veteran's wage-earning capacity to an extent beyond that 
considered in the schedular rating criteria.  In sum, the 
evidence does not show that the veteran's service-connected 
pes planus or hearing loss, per se, is productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected 
disabilities, the Board finds that such impairment is 
contemplated in the currently assigned disability 
evaluations. 

With respect to the disabilities at issue, the applicable 
rating criteria contemplates higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis, other than as indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased disability evaluation of 30 percent, but no 
more, for bilateral pes planus is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.

An increased (compensable) disability evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

